Citation Nr: 0702526	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  05-04 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to death pension benefits for a child.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from September 1968 to October 
1971.  The appellant is the veteran's son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The appellant is 22 years old and is a full-time college 
student.

2.  The appellant's mother has not been divested of legal 
custody of the appellant.

3.  The appellant is in the legal custody of his mother as 
defined by VA regulation.

4.  The appellant has not submitted sufficient financial 
documentation upon which to make a determination of 
eligibility for VA death pension benefits.


CONCLUSION OF LAW

The criteria for entitlement to death pension benefits are 
not met.  38 U.S.C.A. 
§ 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.50, 3.57 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2006).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the appellant 
subsequent to the initial denial of the appellant's claims.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), reversed on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the appellant in this 
case.  In the September 2003 and November 2004 letters, VA 
informed the appellant of the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the letters, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The Board also 
notes that the letters, in essence, notified the appellant 
that he should submit any pertinent evidence in his 
possession.  In this regard, he was advised to identify any 
source of evidence and that VA would assist him in requesting 
such evidence.  He was told to submit all copies of private 
records he had to VA.  The Board believes that a reasonable 
inference from such communications was that the appellant 
must also furnish any pertinent evidence he himself may have.  
Moreover, the November 2004 letter explicitly directed the 
appellant to submit any relevant evidence in his possession.  
As such, the Board believes that the requirements of 38 
C.F.R. § 3.159(b)(1) have been met.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.   

With respect to the issue decided here, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for death pension 
benefits, but he was not provided with notice of the type of 
evidence necessary to establish an effective date.  Despite 
the inadequate notice provided to the appellant on this 
element, the Board finds no prejudice to the appellant in 
proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, the Board notes that the appellant and his 
representative have alleged no prejudice as a result of this 
error.  Moreover, as the decision finds that the 
preponderance of the evidence is against the appellant's 
claim for death pension benefits, any question as to the 
appropriate effective date to be assigned is rendered moot.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim.  The record includes documentation 
substantiating that the appellant is the son of the veteran 
and that he is a full-time college student.  In spite of 
repeated requests by the RO, the appellant has failed to 
submit documentation of his mother's financial status.  For 
reasons explained below, this information is critical to 
determining the appellant's eligibility for death pension 
benefits.  The Court of Appeals for Veterans Claims has held 
that "[t]he duty to assist is not always a one-way street." 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, as the 
appellant has ignored VA's request for this financial 
information, the Board has no choice but to adjudicate the 
claim based on the evidence of record.  

Under these circumstances, the Board finds no further action 
is necessary to assist the appellant with the claim.  In view 
of the foregoing, the Board finds that VA has fulfilled its 
duty to notify and assist the appellant in the claim under 
consideration and that adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Analysis

VA law provides for pension payments for the surviving child 
of a wartime veteran providing the surviving child's income, 
or the income of the surviving child and any person who is 
legally responsible for the child's support, does not exceed 
certain limits.  38 U.S.C.A. § 1542; 38 C.F.R. §§ 3.3(b)(4), 
3.24(c).  

Except as otherwise provided, the term child of the veteran 
means an unmarried person who is a legitimate child, a child 
legally adopted before the age of 18 years, a stepchild who 
acquired that status before the age of 18 years and who is a 
member of the veteran's household or was a member of the 
veteran's household at the time of the veteran's death, or an 
illegitimate child; and (i) Who is under the age of 18 years; 
or (ii) Who, before reaching the age of 18 years, became 
permanently incapable of self-support; or (iii) Who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4)(A) (West 
2002); 38 C.F.R. § 3.57(d) (2006).  

Pension shall be paid to a child in the custody of a person 
legally responsible for the child's support at an annual rate 
equal to the difference between the rate for a surviving 
spouse and one child under 38 C.F.R. § 3.23(a)(5) and the sum 
of the annual income of such child and the annual income of 
such person or the maximum annual pension rating under 
paragraph (b) of this section, whichever is less.  38 C.F.R. 
§ 3.24(c).  

38 C.F.R. § 3.57(d)(1) provides a definition of child custody 
for the purpose of determining entitlement to improved 
pension under §§ 3.23 and 3.24 as follows. (1) Custody of a 
child shall be considered to rest with a veteran, surviving 
spouse of a veteran or person legally responsible for the 
child's support if that person has the legal right to 
exercise parental control and responsibility for the welfare 
and care of the child.  A child of the veteran residing with 
the veteran, surviving spouse of the veteran who is the 
child's natural or adoptive parent, or person legally 
responsible for the child's support shall be presumed to be 
in the custody of that individual.  Where the veteran, 
surviving spouse, or person legally responsible for the 
child's support has not been divested of legal custody, but 
the child is not residing with that individual, the child 
shall be considered in the custody of the individual for 
purposes of VA benefits.  38 C.F.R. § 3.57(d)(1).  

Further, 38 C.F.R. § 3.57(d)(2) provides that the term person 
legally responsible for the child's support means a person 
who is under a legally imposed obligation (e.g., by statute 
or court order) to provide for the child's support, as well 
as a natural or adoptive parent who has not been divested of 
legal custody.  If the child's natural or adoptive parent has 
remarried, the stepparent may also be considered a person 
legally responsible for the child's support.  A child shall 
be considered in the joint custody of his or her stepparent 
and natural or adoptive parent so long as the natural or 
adoptive parent and the stepparent are not estranged and 
residing apart, and the natural or adoptive parent has not 
been divested of legal custody.  When a child is in such 
joint custody the combined income of the natural or adoptive 
parent and the stepparent shall be included as income of the 
person legally responsible for support under § 3.24(c).  38 
C.F.R. § 3.57(d)(2).  

A person having custody of a child prior to the time the 
child attains age 18 shall be considered to retain custody of 
the child for periods on and after the child's 18th birthday, 
unless the person is divested of legal custody.  38 C.F.R. § 
3.57(d)(3).  

There is no question that the appellant meets VA's regulatory 
definition of a child for death pension benefits purposes as 
he is between 18 and 23 years of age and a full-time college 
student.  The evidence suggests that the veteran was divorced 
at the time of his death.  As such, there is no surviving 
spouse.  The salient inquiry, then, is whether or not the 
appellant has basic eligibility for death pension benefits.  
This determination turns on whether or not he is considered 
in the legal custody of his mother.  There is no evidence 
that the appellant's mother has been divested of the legal 
custody of the appellant.  Thus, for VA purposes, the 
appellant is in the custody of his mother.  Therefore, her 
income information is necessary in determining whether the 
veteran is eligible for death pension. See 38 C.F.R. § 3.24 
(c).

The Board acknowledges the statements from the appellant and 
his mother stating that his mother does not financially 
support the appellant and that he does not live with his 
mother.  The Board understands the appellant's contentions 
that he is financially independent; however, for VA purposes, 
this is not the relevant inquiry in determining whether or 
not he is eligibility for VA death pension benefits.  The 
relevant inquiry is whether or not the appellant is 
determined to be in the custody of his mother.

For VA purposes, a "child" (as defined by VA regulation) is 
in the custody of his parent unless the parent has been 
divested of her parental rights.  There is nothing in the 
record to demonstrate that the appellant's mother has been 
divested of her parental rights.  Thus, for VA purposes, the 
appellant is in the custody of his mother.  As such, the 
income of the appellant's mother is counted in determining 
whether the appellant qualifies for death pension.  Despite 
several VA requests for the financial information of the 
appellant's mother, the appellant has not submitted this 
information.  Therefore, VA is unable to determine whether 
death pension benefits are warranted for the appellant.

In sum, the appellant is deemed to be in the custody of his 
mother for VA purposes.  In the absence of the appellant's 
mother's financial information, the Board must finds that the 
preponderance of the evidence is against the claim, and that 
the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to VA death pension benefits is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


